DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event that the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status.
Priority
Receipt is acknowledged of certified copies of papers required by 37 C.F.R.        § 1.55.
Claim Rejections – 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 6 and 11 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by CN103204659 (“Xu”; see the six-page English-language machine translation made of record by the examiner).
Considering Claims 6 and 11: Xu teaches an example composition containing sand, fly ash, a binder containing an unsaturated polyester resin, and aluminum silicate fiber.  (Xu, ¶¶ 0023-0024).  Xu teaches that the aluminum silicate fiber improves the mechanical strength of the composition.  (Id. ¶ 0021).  The fly ash in the composition of Xu reads on the “fine powder” of claim 6.  The improved mechanical strength taught by Xu reads on the improved mechanical characteristic of claims 6 and 11.

Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 10 is rejected under 35 U.S.C. § 103 as being unpatentable over CN103204659 (“Xu”; see the six-page English-language machine translation made of record by the examiner), as applied above to claim 6, and further in view of US Pat. 4,777,208 (“Hefner”).
Considering Claim 10: The relevant teachings of Xu are discussed above with respect to the anticipation rejection of claim 6.
	Xu does not teach an example composition containing the claimed amounts of the components recited by claim 10.  However, Hefner teaches a composition prepared from an unsaturated polyester resin and an aggregate material containing sand, fly ash, and various fibers.  (Hefner, col 1, lines 59-65; Id. col 6, lines 50-57).  Hefner further teaches that “[t]he exact components used in the aggregate composition are generally dictated by the physical properties required.”  (Id. col 6, lines 57-60).  Xu and Hefner are analogous art because they are directed to the same field of endeavor as the claimed invention, namely aggregate compositions containing unsaturated polyester resins.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see MPEP § 2144.05(II).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the amounts of polyester resin, sand, fly ash, and fibers in the composition of Xu through routine experimentation, and the motivation to have done so would have been, as Hefner suggest, to achieve a desired set of physical properties.  (Hefner, col 6, lines 57-60).
Furthermore, the difference between the examples compositions taught by Xu and Hefner and the claimed composition lies in the concentration of the components.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see MPEP § 2144.05(II)(A).  In the present case, the prior art teaches the general conditions of a composition having the components of the claimed composition, and applicant has not presented any evidence indicating that the concentrations recited by claim 10 are critical.
Claims 1-4, 7, and 8 are rejected under 35 U.S.C. § 103 as being unpatentable over US Pat. 4,777,208 (“Hefner”).
Considering Claims 1-3 and 8: Hefner teaches a composition that contains an aggregate material and up to “about 20” percent of an unsaturated polyester resin.  (Hefner, col 1, lines 59-65).  Hefner teaches that the aggregate material contains sand, fly ash, and various fibers.  (Id. col 6, lines 50-57).  Hefner teaches that “[t]he exact components used in the aggregate composition are generally dictated by the physical properties required.”  (Id. col 6, lines 57-60).  The unsaturated polyester resin of Hefner reads on the thermosetting resin of claims 1-3.  The amount of unsaturated polyester resin of Hefner overlaps with the claimed amount of thermosetting resin of claim 1.  The fly ash of Hefner reads on the “fine inert powder” of claim 1 and the “ashes from burnt mineral coal” of claim 8.  The fibers of Hefner read on the fibers of claim 1.
Hefner does not teach an example that contains sand, fly ash (i.e., fine inert powder), and fibers in the amounts recited by claim 1.  However, a person having ordinary skill in the art at the effective filing date of the claimed invention would have had a reasonable expectation that the amounts of the components in the aggregate of Hefner would be result effective variables controlling the physical properties of the resulting composition, as suggested by Hefner at col 6, lines 57-60.  Hefner is analogous art because it is directed to the same field of endeavor as the claimed invention, namely aggregate compositions containing unsaturated polyester resins.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see MPEP § 2144.05(II).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the amounts of sand, fly ash, and fibers in the composition of Hefner through routine experimentation, and the motivation to have done so would have been to achieve a desired set of physical properties.  (Hefner, col 6, lines 57-60).
Furthermore, the difference between the composition taught by Hefner and the claimed composition lies in the concentration of the components.  However, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see MPEP § 2144.05(II)(A).  In the present case, the prior art teaches the general conditions of a composition having the components of the claimed composition, and applicant has not presented any evidence indicating that the concentrations recited by claim 1 are critical.
Considering Claims 4 and 7: Hefner teaches glass fibers.  (Hefner, col 6, lines 50-57).
Claim 5 is rejected under 35 U.S.C. § 103 as being unpatentable over US Pat. 4,777,208 (“Hefner”), as applied above to claim 1, and further in view of Davide Pico et al., Fibers, 12. Glass Fibers, in Ullmann’s Encyclopedia of Industrial Chemistry, 24 pages, published online in 2012 (“Pico”).
Considering Claim 5: The relevant teachings of Hefner are discussed above with respect to the obviousness rejection of claims 1 and 4.
	Hefner does not teach that the glass fibers have a length of 2-10 cm.  However, Pico teaches that one of the two process “conventionally” used in the production of glass fibers (the rock wool process) gives glass fibers with a length of 3 to 10 cm.  (Pico, 18, second column; 19, paragraph bridging first and second columns).  This range substantially overlaps with the claimed range.  Pico is analogous art because it is reasonably pertinent to the problem faced by the inventor.  Specifically, Pico is concerned with the structure and properties of glass fibers useful in various applications and would have been been reasonably pertinent to a person selecting glass fibers for Id.).
Claims 6, 10, and 11 are rejected under 35 U.S.C. § 103 as being unpatentable over US Pat. 4,777,208 (“Hefner”).
Considering Claims 6 and 11: Hefner teaches a composition that contains an unsaturated polyester resin and an aggregate material.  (Hefner, col 1, lines 59-65).  Hefner teaches that the aggregate material contains sand, fly ash, and various fibers.  (Id. col 6, lines 50-57).  Hefner teaches that “[t]he exact components used in the aggregate composition are generally dictated by the physical properties required.”  (Id. col 6, lines 57-60).  The unsaturated polyester resin of Hefner reads on the polyester resin of claim 6.  The fly ash of Hefner reads on the fine powder of claim 6.  The fibers of Hefner read on the fibers of claim 6.
Hefner does not appear to teach an example composition that contains the sand, fly ash (i.e., fine inert powder), and fibers taught generally by Hefner in a single composition.  However, a person having ordinary skill in the art at the effective filing date of the claimed invention would have had a reasonable expectation that the content of the components of Hefner would be effective variables controlling the physical properties of the resulting composition, as suggested by Hefner at col 6, lines 57-60.  Hefner is analogous art because it is directed to the same field of endeavor as the claimed invention, namely aggregate compositions containing unsaturated polyester resins.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see MPEP § 2144.05(II).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the components of the composition of Hefner to include sand, fly ash, and fibers in the composition of Hefner 
Hefner does not expressly state that the fibers increase the “mechanical characteristics” of the composition, as is recited by claims 6 and 11.  However, the reference teaches a composition containing the claimed components in the claimed amounts prepared by a substantially similar process.  According to the original disclosure, the mechanical characteristics conferred by the fibers are achieved by the use of the fibers in the claimed composition.  Therefore, one of ordinary skill would have had a reasonable expectation that the claimed effects and physical properties, i.e. the mechanical characteristics of claims 6 and 11, would necessarily flow from a composition containing all of the claimed components in the claimed amounts prepared by a substantially similar process.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); see also MPEP § 2112.01(I)-(II).
Considering Claim 10: Hefner does not teach an example composition containing the claimed amounts of the components recited by claim 10.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see MPEP § 2144.05(II).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the amounts of polyester resin, sand, fly ash, and fibers in the composition of Hefner through routine experimentation, and the motivation to have done so would have been, as Hefner suggest, to achieve a desired set of physical properties.  (Hefner, col 6, lines 57-60).
Furthermore, the difference between the composition taught by Hefner and the claimed composition lies in the concentration of the components.  However, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  “[W]here the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see MPEP § 2144.05(II)(A).  In the present case, the prior art teaches the general conditions of a composition having the components of the claimed composition, and applicant has not presented any evidence indicating that the concentrations recited by claim 10 are critical.
Citation of Relevant Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure for the following reasons. US Pat. 4,659,610 (“George”) teaches a composite that suitably contains sand, fly ash, a thermosetting or thermoplastic resin, and inorganic or organic fibers.  (George, col 8, lines 3-19).
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 
Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant may contact the examiner by telephone or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached at 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/ pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would 


/NICHOLAS E HILL/Primary Examiner, Art Unit 1767